PER CURIAM: *
The Federal Public Defender appointed to represent Eric Rashad Jones has moved for leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and United States v. Flores, 632 *369F.3d 229 (5th Cir.2011). Jones has not filed a response.
During the pendency of this appeal, Jones completed the six-month sentence imposed upon revocation of supervised release and was released from custody. Because no additional term of supervised release was imposed, the instant appeal is moot. See Spencer v. Kemna, 523 U.S. 1, 7, 118 S.Ct. 978, 140 L.Ed.2d 43 (1998); United States v. Clark, 193 F.3d 845, 847-48 (5th Cir.1999). Accordingly, the appeal is DISMISSED as moot, and counsel’s motion for leave to withdraw is DENIED as unnecessary.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.